Citation Nr: 0939045	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-18 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to an increased disability rating for Crohn's 
disease, currently rated 30 percent disabling.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to an increased rating for Crohn's disease.  A notice of 
disagreement was filed in March 2006, and a statement of the 
case was issued in June 2007, and a substantive appeal was 
received in June 2007.  The Veteran testified at a Board 
hearing in March 2009; the transcript is of record.

During the course of the appeal, rating action denied a total 
disability rating based on individual unemployability in 
January 2008; the Veteran was notified of the decision that 
same month and of his right to appeal.  He did not appeal and 
that matter is not currently before the Board.  


FINDING OF FACT

The Veteran's service-connected degenerative Crohn's disease 
is productive of moderately severe symptomatology, including 
diarrhea, dehydration, and cramping, with frequent 
exacerbations, but is not severe with numerous attacks a year 
and is not productive of malnutrition, with health only fair 
during remissions.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for Crohn's disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.114, Diagnostic Code 7323 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Initially, the Board notes that the Court has held that the 
statutory and regulatory provisions pertaining to VA's duties 
to notify and assist do not apply to a claim if resolution of 
that claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

VA satisfied its duties to the Veteran in a VCAA letter 
issued in May 2005.  The letter predated the August 2005 
rating decision.  See id.  The VCAA letter notified the 
Veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The May 
2005 letter has clearly advised the Veteran of the evidence 
necessary to substantiate his claim. 

In May 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the May 2005 and May 2006 correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's VA and private medical records.  The Board notes 
that in March 2009, the Veteran submitted updated VA 
treatment records dated November 2007 to February 2009, and 
waived RO review of such additional evidence.  See 38 C.F.R. 
§§ 19.9, 19.31(b)(1).  There is no indication of relevant, 
outstanding records which would support the Veteran's claim. 
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
performed in August 2005 and March 2008.  Collectively, the 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating issue on appeal.

Increased rating for Crohn's disease

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Where the particular disability for which the Veteran has 
been service-connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  In this case, the Veteran's service-connected Crohn's 
disease is rated by analogy under Diagnostic Code 7399-7323, 
ulcerative colitis.  With respect to ulcerative colitis, a 30 
percent rating is warranted for moderately severe symptoms 
with frequent exacerbations.  A 60 percent rating is 
warranted for severe symptoms with numerous attacks a year 
and malnutrition, the health only fair during remissions.  
Finally, a total rating (100 percent) is warranted for 
pronounced symptoms resulting in marked malnutrition, anemia, 
and general debility, or with serious complications, such as 
liver abscess.  38 C.F.R. § 4.114 (Diagnostic Code 7323).

Correspondence dated in March 2005 from Lawrence D. Wruble, 
M.D., reflects that he has treated the Veteran for many years 
for chronic intestinal problems.  He has had multiple 
operations with resections of large parts of his intestinal 
tract.  In spite of this, he has had recurrent disease, which 
causes symptoms very commonly.  Most of the medications 
prescribed caused problems and he is unable to take most of 
them.  His major problems are exhaustion, weakness, and 
marked urgency of bowel function.  He looks well, but these 
symptoms make it almost impossible for him to function on a 
regular basis.  

In August 2005, the Veteran underwent a VA examination.  The 
examiner noted that he had undergone surgery in 1985, 1990, 
and 2001 for small bowel resection and fistulas.  It was 
noted that he was currently doing well.  He takes Flagyl and 
imodium for chronic diarrhea.  He cannot tolerate another 
immunotherapy for Crohn's disease.  He suffers from no nausea 
or vomiting and has no trouble with weight gain.  He suffers 
from chronic diarrhea occurring mostly every day.  At times, 
he gets dehydrated and he gets muscle cramps which prevent 
him from doing any kind of strenuous activity.  He feels his 
diarrhea has worsened over the years.  On physical 
examination, he was well developed and not malnourished.  His 
belly was soft, nondistended and nontender.  The examiner's 
impression was Crohn's disease that is symptomatically worse 
than in 2002 based on review of records.  The examiner noted 
that it seems like he gets secondary dehydration from chronic 
diarrhea and gets some muscle cramps associated with this 
which is a possibility.

A September 2005 VA outpatient treatment record reflects that 
the Veteran has failed several attempts with different 
medications or had adverse reactions.  He uses Flagyl and 
probiotic occasionally.  He reported 3 to 6 soft-loose stools 
on a good day.  The examiner noted no weight loss.

In January 2006 correspondence from Dr. Wruble, it was noted 
that the Veteran's most significant problem was diarrhea.  He 
may have seven to nine stools daily with great urgency 
necessitating close proximity to restrooms.  

In March 2008, the Veteran underwent a VA examination.  The 
Veteran reported symptoms of persistent and frequent 
diarrhea.  He reported up to 40 bowel movements in a day, 
though typically 5 to 6 per day.  He has urgency for 
stooling, and has limited time to go.  He has electrolyte 
problems and cramping.  He has no bloody diarrhea and no 
external fistulas.  He has malabsorption problems.  He takes 
Flagyl and is on no other medication for Crohn's.  He could 
not tolerate methotrexate, Enbrel, and Remicaide.  There is 
no history of trauma to the intestines, intestinal neoplasm, 
nausea, vomiting, or constipation.  He has persistent 
diarrhea 4 to 6 times daily.  There is no history of fistula, 
intestinal pain, ulcerative colitis, or other symptoms.  With 
regard to the question of whether he has episodes of 
abdominal colic, nausea or vomiting, and abdominal 
distension, consistent with partial bowel obstruction, the 
examiner stated yes.  The examiner noted that his overall 
general health is fair, there are no signs of significant 
weight loss or malnutrition, no signs of anemia, no fastula, 
no abdominal mass, and no abdominal tenderness.  The examiner 
diagnosed active Crohn's disease.  Such disability has a mild 
effect on chores, shopping, recreation, feeding, and 
toileting, and a moderate effect on exercise and sports.  
Such disability has no effect on traveling, bathing, 
dressing, or grooming.  The examiner stated that the Veteran 
has longstanding Crohn's disease with stable weight, no signs 
of malnourishment, but with problems with malabsorption, 
including frequent stools and foul smelling stools.

VA outpatient treatment records reflect that the Veteran 
seeks treatment with the gastrointestinal clinic on a regular 
basis.  An October 2008 notation reflects that the Veteran 
has long standing Crohn's disease who reports unacceptable 
side effects to all classes of IBD medications other than 
Flagyl.  He refuses other medical interventions, is status 
post several surgeries, and has episodes of small bowel 
obstruction that resolves spontaneously or with short steroid 
pulses.  At least one episode was associated with radiologic 
evidence of active disease.  The potential role of chronic 
strictures (as opposed to active disease) is not clear.  The 
Veteran refuses colonoscopic examination.  Repeat small bowel 
follow through was recommended along with markers of active 
disease, and management options were considered limited.

Based on the subjective complaints, and objective findings 
detailed hereinabove, the Board has determined that a 
disability rating in excess of 30 percent is not warranted 
for the Veteran's Crohn's disease.  The medical evidence, 
including the VA examination reports and statements from Dr. 
Wruble, clearly reflects that the Veteran experiences 
persistent and frequent diarrhea, with typically 5 to 6 bowel 
movements per day.  As a result of his disease, he 
experiences cramping and malabsorption.  A 60 percent 
disability rating under Diagnostic Code 7323 is not 
warranted, however, as the evidence of record does not 
reflect that the Veteran has suffered severe symptoms with 
numerous attacks a year and malnutrition.  Nor does the 
objective evidence reflect that his health is only fair 
during remissions.  As detailed, the August 2005 VA examiner 
stated that the Veteran was well developed and not 
malnourished.  Likewise, the March 2008 VA examiner stated 
that his overall health is fair, and there are no signs of 
significant weight loss or malnutrition.  VA outpatient 
treatment records do not reflect severe symptoms or 
malnutrition, and provide further support for the findings of 
the VA examiners that his main symptomatology consists of 
diarrhea, dehydration, and cramping.  Moreover, the evidence 
of record does not reflect symptoms such as malnutrition, 
anemia, general debility, or liver abscess due to his Crohn's 
disease.  While it is clear that the Veteran's Crohn's 
disease is symptomatically worse since 2002, the subjective 
complaints and objective findings do not support a disability 
rating in excess of 30 percent.  While the Board has given 
due accord to the Veteran's hearing testimony and the lay 
statement of the Veteran's spouse, based on review of the 
objective evidence of record, the Board is unable to 
determine that a 60 percent disability rating is warranted 
under the diagnostic criteria for ulcerative colitis.  There 
is otherwise no other diagnostic code which could provide for 
a higher disability rating.

Extra-Schedular Consideration

In the Board's adjudication of the Veteran's increased 
ratings claims, consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
Veteran.  In this case, the Veteran has alleged that his 
service-connected disability adversely affects his ability to 
obtain and maintain employment.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director of Compensation 
and Pension Service for assignment of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Code for the disability at issue.  There has been 
no objective evidence that the service-connected disability 
interferes with employment more than is contemplated by the 
current evaluation.  The record shows that he has not been 
employed for 5 to 10 years.  However, the Board also observes 
that the evidence does not establish that the Veteran has 
experienced hospitalizations or other severe or unusual 
impairment due to service-connected disability.  In short, 
the rating criteria for this disability contemplate not only 
his symptoms but the severity of his disability.  The Board 
does not find that the schedular criteria have been 
inadequate for rating the manifestations of his service-
connected Crohn's disease.  See 38 U.S.C.A. § 1155 
(Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration for this disability is not 
warranted.  


ORDER

Entitlement to an increased evaluation for Crohn's disease, 
currently evaluated as 30 percent disabling, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


